STKAUP, J.
Upon tbe application and affidavit of tbe city attorney of Salt Lake City, wherein it was averred tbat be and bis assistants were wrongfully prevented and excluded by tbe judge of tbe city court from taking charge of and prosecuting cases, on behalf of tbe city in tbe city court, involving violations of city ordinances, an alternative writ of mandate was issued by us, commanding tbe judge to permit tbe city attorney and bis assistants to appear and prosecute such cases, or show cause. Tbe judge, on the service of writ, permitted tbe city attorney and bis assistants to appear in tbe city court, and to take charge of and prosecute such cases on behalf of tbe city, and in answer to tbe writ alleged such facts in compliance with tbe mandate of this court. He further alleged matters and things showing bis reasons for thereto*474fore preventing and excluding the city attorney and bis assistants from taking charge of and prosecuting such cases in the city court. The judge, and in a way, also, the relator, notwithstanding such showing and such admitted aver-ments of compliance, have, nevertheless, asked us to review and pass on the questions of justification and authority of the judge in so excluding and preventing the city attorney and his assistants, upon the alleged grounds, from taking charge of and prosecuting such cases on behalf of the city.
To properly dispose of this proceeding it is sufficient that the judge complied with the writ, and, in obedience to its requirements, granted the relator all that was commended, and all that he asked for by his application. We cannot see what further complaint the relator has, or what further defense the judge can make, except to have our judgment on a mooted question. The judge was commanded to do certain things or show cause. He did the things as commanded and showed cause. That is, he did the things as commanded, and so averred in his answer to the writ, which averments were admitted by the relator, and then also averred matters and things showing why he had, theretofore 1 prevented the relator and his assistants from taking charge of and prosecuting cases on behalf of the city in the city court. Since it is thus made to appear that the judge has granted to the relator all that he claimed was denied him, this proceeding ought not to require any further judicial attention. It is therefore dismissed.
It is so ordered.
ERICK, C. J., and MeOAHTY, J., concur.